Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a first office action, non-final rejection on the merits. Claims 1 and 5 as amended, are currently pending and have been considered below. Claims 2-4, and 6-15, as originally filed, remain pending and have been considered below. 
Response to Amendment
 	This action is in response to the applicant’s arguments and amendments filed July 5th, 2022, which are in response to USPTO Office Action mailed April 11th, 2022. Applicant’s arguments and amendments have been considered with the results that follow:
Claims 1-15 remain pending.
The 101 rejection has been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-11, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Noack et al. (US 2012/0065837; hereinafter Noack, already of record from IDS).
Regarding Claim 1:
Noack discloses a method for generating a current operating strategy proposal for a motor vehicle, the proposal including a plan to operate the motor vehicle with respect to at least one resource available to the motor vehicle (Noack, Para. [0003], Noack discloses a method for operating a motor vehicle with respect to at least one available resource), the method comprising:
detecting an individual feature of a potential user of the motor vehicle (Noack, Para. [0009], [0032], Noack discloses detecting a feature (i.e. proposed route or destination of the user) of the individual communicated by an input device such as a key or mobile telephone of the user);
selecting user-specific operating information, describing how the user usually operates a motor vehicle in relation to the individual feature (Noack, Para. [0009-[0010], Noack determines the driving style of the user as a basis for determining the energy necessary to reach the proposed destination or traverse the proposed route (i.e. individual feature));
determining a current operating requirement for the motor vehicle on the basis of the operating information (Noack, Para. [0027-0029], Noack discloses determining the necessary energy needed to reach the destination as defined by the user);
determining an amount of the at least one resource currently available to the motor vehicle (Noack, Para. [0027-0029], Noack discloses determining the current state of charge of the vehicle (i.e. resource available) and amount needed to reach the determination);
comparing the operating requirement with the amount of the at least one resource (Noack, Para. [0031-0032], Noack discloses determining the amount of energy needed to reach the next predefined destination and compares this to the current stored energy in the vehicle); and
generating the current operating strategy proposal on the basis of the comparison (Noack, Para. [0031-0033], Claim 1, Noack discloses informing the driver when necessary energy has been stored in the vehicle to reach the proposed destination (i.e. operating strategy)); and
implementing the current operating strategy through the automated activity of the motor vehicle: wherein the individual feature comprises at least one parameter selected from the group consisting of: comfortable temperature information, equipment information, usage information of an entertainment device of the motor vehicle, usage information of a cellular data connection of the motor vehicle, weekly routine information, daily routine information, and user willingness-to-pay information (Noack, Para. [0010], [0025], [0031], Noack discloses at least the loading condition of the vehicle, driving style of the user, and user routine information (i.e. daily commute) are used in determining the amount of energy needed to reach the defined destination (i.e. operating strategy)).
Regarding Claim 2:
Noack further discloses wherein the individual feature is provided by a mobile transponder carried by the user and is detected by a receiver of a door opening device of the motor vehicle (Noack, Para. [0032], Noack discloses detecting a feature of the individual such as a key or mobile telephone of the user).
Regarding Claim 3:
Noack further discloses wherein the current operating strategy proposal is generated before the user gets into the motor vehicle (Noack, Para. [0032], Noack discloses the driver is not in the vehicle when the stored energy has been determined to be sufficient to reach the next defined destination).
Regarding Claim 4:
Noack further discloses wherein the selected user-specific operating information is provided by a mobile communication terminal of the user and/or a server external to the motor vehicle (Noack, Para. [0009], Noack discloses the driver inputs the routes and destinations of the motor vehicle by at least a mobile device (i.e. mobile communication terminal)).
Regarding Claim 5:
Noack further discloses wherein the user-specific operating information comprises weather effect information (Noack, Para. [0010], [0025], [0031], Noack discloses at least the temperature and weather information, and effects of the weather (i.e. snow) are used in determining the amount of energy needed to reach the defined destination).
Regarding Claim 6:
Noack further discloses further comprising receiving a current destination of the user and determining the current operating requirement for the motor vehicle on the basis of the operating information and the current destination (Noack, Para. [0027-0029], Noack discloses determining the current state of charge of the vehicle (i.e. resource available) and amount of energy needed to reach the determination as defined by the user).
Regarding Claim 7:
Noack further discloses determining, on the basis of the current destination, at least one datum selected from the group consisting of: energy expenditure for reaching the destination, weather conditions between the destination and a current location of the motor vehicle, conditions of a road between the destination and the location, a travel time from the location to the destination, and route information from the location to the destination (Noack, Para. [0025], Noack discloses determining weather conditions to the defined destination, road conditions, route and distance, and energy necessary to reach the destination); and
determining the current operating requirement of the user for the motor vehicle on the basis of the energy expenditure, the weather conditions, the road conditions, the travel time, and/or the route information (Noack, Para. [0023-0025], Noack discloses determining the next charging cycle necessary (i.e. operating requirement) based on at least weather conditions to the defined destination, road conditions, route and distance, and energy necessary to reach the destination).
Regarding Claim 8:
Noack further discloses wherein the resource includes at least one of: a state of the energy reserves of a traction energy store of the motor vehicle, a state of the equipment of the motor vehicle, a power capacity of a traction unit of the motor vehicle, or a cellular data transmission capacity (Noack, Para. [0026], Noack discloses the resource is at least the state of charge of the battery).
Regarding Claim 10:
Noack further discloses wherein the current operating strategy proposal includes: a possible route, possible equipment of the motor vehicle, a possible capacity restriction of a traction unit of the motor vehicle, and/or a necessary energy replenishing stop (Noack, Para. [0031-0033], Noack discloses the operation of the vehicle to the defined destination includes at least the route of the vehicle to be taken, and required charging cycle (i.e. necessary energy replenishing stop)).
	Regarding Claim 13:
	Noack further discloses determining a next-but-one destination that is driven to after a current destination of the user (Noack, Para. [0031], Noack discloses the vehicle determines the next destination based on habitually traveled routes and the vehicle has automatically learned the route); and
determining the current operating requirement of the user for the motor vehicle on the basis of the operating information and the next-but-one destination (Noack, Para. [0031], Noack discloses determining the operations of the vehicle based on the learned historical routes of the driver with the current vehicle).
Regarding Claim 14:
Noack further discloses determining an energy buffer storage requirement of energy external to the vehicle in a traction energy store of the motor vehicle (Noack, Para. [0010], Noack discloses determining the amount of energy required to reach a destination based on at least roadway conditions such as uphill or downhill roadways); and
determining the current operating requirement of the user for the motor vehicle on the basis of the operating information and the energy buffer storage requirement (Noack, Para. [0010], Noack discloses determining the amount of energy necessary for reaching the desired location reliably even with additional energy costs factored in, such as unexpected detours or traffic congestion).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Noack in view of Scannell (US 2006/0123053; hereinafter Scannell).
Regarding Claim 9:
Noack discloses the method as claimed in claim 1.
Scannell, in the same field of endeavor of vehicle controls, discloses wherein the current operating strategy proposal includes provisions for downloading or uploading data as a function of the location and/or the type of radio network available (Scannell, Para. [0080], Scannell discloses the vehicle may transfer data from a home network for processing of alternative routes and stopover solutions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Noack to include transferring of data between an available network as disclosed by Scannell in order to facilitate the selection, processing, and dissemination of content from a variety of media and sources over a vary of devices, (Scannell, Para. [0004]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Noack in view of Toprak et al. (US 2017/0337573; hereinafter Toprak).
Regarding Claim 11:
	Noack discloses the method as claimed in claim 1.
	Toprak, in the same field of endeavor vehicle controls, discloses wherein the current operating strategy proposal includes a suggested alternative motor vehicle different from the motor vehicle; and the alternative motor vehicle provides the resource in accordance with the operating environment (Toprak, Para. [0043], Toprak discloses a system which recommends a different vehicle for the user which provides the required resource within the required operating environment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Noack to include a recommendation of a different vehicle with the required resource as disclosed by Toprak in order to fill the required needs of the driver, (Toprak, Para. [0043]).
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Noack in view of Fisher et al. (US 2013/0179057; hereinafter Fisher, and already of record from IDS).
Regarding Claim 12:
Noack discloses the method as claimed in claim 1.
Fisher, in the same field of endeavor of vehicle controls, discloses further comprising transmitting the generated operating strategy proposal to a charging infrastructure device external to the motor vehicle, which is designed for charging the motor vehicle (Fisher, Para. [0008], Fisher discloses a charging station is checked for suitability for the vehicle and reservation for the charging station is made).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Noack to include communication with the external charging device as disclosed by Fisher in order to ensure the vehicle has sufficient range to complete the proposed trip (Fisher, Para. [0007]).
Regarding Claim 15:
Noack discloses the method as claimed in claim 1.
Fisher, in the same field of endeavor of vehicle controls, discloses wherein the resource comprises a pre-bookability of a public charging device for the motor vehicle (Fisher, Para. [0008], Fisher discloses a reservation for the charging station (i.e. public charging device) is made dependent on availability).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Noack to include considering the availability of the charging station as disclosed by Fisher in order to ensure the vehicle has sufficient range to complete the proposed trip (Fisher, Para. [0007]).
Response to Arguments
Applicant's arguments filed July 5th, 2022 have been fully considered but they are not persuasive. 
In regards to claim 1 the applicant argues the cited art of Noack fails to disclose “detecting an individual feature of a potential user of the motor vehicle”. However, the examiner respectfully disagrees. The “individual feature” in the original disclosure is described as provided by a mobile transponder, and is detectable by a vehicle door receiver of an opening device. Noack discloses a remote control device, such as vehicle key or mobile phone (Para. [0032]), which provides at least driver information to the vehicle (i.e. at least proposed destination or route), (Para. [0009]). Therefore the argued limitation is disclosed by the cited art.
Additionally, the applicant argues the cited art of Noack fails to disclose “comprises at least one parameter selected from the group consisting of comfortable temperature information, equipment information, usage information of an entertainment device of the motor vehicle, usage information of a cellular data connection of the motor vehicle, weekly routine information, daily routine information, or willingness-to-pay information of the user”. However, the examiner disagrees. Noack discloses the energy required to reach the destination (i.e. operating strategy) includes temperature which is weather information (Para. [0031]), and driving style and daily routine (Para. [0010]). Therefore Noack discloses the operating strategy is determined based at least on the weather information, daily routine, weekly routine, and comfortable temperature information (i.e. driving style). Therefore the argued limitation is disclosed by the cited art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664